Citation Nr: 1435188	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a parathyroid disability.

2.  Entitlement to higher initial ratings for migraines, evaluated as noncompensable prior to January 14, 2013, and as 10 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2007, a statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.   The Veteran also appealed from a September 2006 rating decision denying service connection for a parathyroid disorder.

The Veteran was scheduled for a Board hearing in July 2014.  He failed to report for the hearing or provide good cause for his failure to report.  The hearing request is thus considered withdrawn.  38 C.F.R. § 20.704.

The Veteran also appealed the issues of entitlement to service connection for sleep apnea and entitlement to an increased rating for osteoarthritis, left first metatarsophalangeal joint (claimed as gout).  Specifically, he claimed that he was entitled to a 20 percent rating for gout effective February 1, 2006.  The RO issued a September 2012 rating decision in which it granted an increased rating to 20 percent effective February 1, 2006.  It also issued a March  2013 rating decision in which it granted service connection for sleep apnea.  The grant of service connection for sleep apnea and the grant of the request for a 20 percent rating for gout constitute a complete grant of the claims.  Consequently, those issues are not before the Board.  Moreover, the Board notes that the Veteran has a 100 percent rating dating back to February 1, 2006.  

The Veteran's July 2007 notice of disagreement also addressed the rating assigned for his left shoulder impingement.  The issue was listed on a May 2009 statement of the case, but the Veteran failed to file a substantive appeal with regard to this issue and it is therefore not in appellate status.  

In a March 2008 notice of disagreement, the Veteran challenged the effective dated assigned for numerous disabilities in a rating decision earlier that month.  The RO subsequently issued a May 2009 rating decision in which it acknowledged clear and unmistakeable error (CUE) in the rating decision, and granted an effective date of February 1, 2006 (the first date after separation from service) with respect to each disability.  This constituted a complete grant of the claims, and they are not before the Board. 


FINDINGS OF FACT

1.  In a September 2012 statement in support of the claim (VA Form 21-4138), the Veteran expressed his desire to withdraw his claim for entitlement to service connection for a parathyroid disability.   

2.  The Veteran's migraines are manifested by characteristic prostrating attacks occurring on an average of once a month of the last several months.  They are not shown to be very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  
  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the claim for entitlement to service connection for a parathyroid disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Effective February 1, 2006, the criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected migraines have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including
 §4.124a and Diagnostic Code 8100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's migraine claim arises from an appeal of the initial evaluation following the grant of service connection for such disability. Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed in this appeal under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in April 2006, May 2011, and June 2013, which are fully adequate.  The examiners adequately addressed the rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Under Diagnostic Code 8100, which addresses migraines, a noncompensable evaluation is assigned with less frequent attacks.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month of the last several months.  Finally, a 50 percent rating is assigned when there are migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran underwent a VA examination in April 2006.  He reported headaches that occurred once or twice per month.  The headaches were felt in the left temporal area and would last approximately 15 minutes.  They were described as non-prostrating.  He took Inderal and nortriptyline for them.  The examiner diagnosed the Veteran with non-prostrating migraine headaches and noted that there was no significant history of flares.    

The Veteran submitted a January 2009 correspondence from an assistant clinical professor with the Department of Neurological Sciences (S.H.).  She stated that the Veteran had been under her care since March 2006, and that he suffered from 1-3 migraines per month since 1994.  She stated that they consisted of an aura with double or tunnel vision, vertigo, autonomic dysregulation, and difficulty speaking.  The aura typically lasted 15-30 minutes, and was followed by intense headaches that were throbbing in nature.  The headaches would last 1-3 hours.  She stated that the Veteran was unable to continue normal activities when he experienced a migraine.  Instead, he had to stop any activities so that he could sit or lie down.  She stated that the Veteran would feel very weak following the headaches.  She estimated, based on her treatment of the Veteran and his medical records, that the Veteran experienced 1-3 migraines per month and that at least one of the migraines was prostrating in nature.  

In the Veteran's June 2009 substantive appeal (VA Form 9), he stated that he has averaged at least one characteristic prostrating attack per month for the past five years.  He also stated that the basilar migraines, for which he was hospitalized during service, are the most dangerous.  He stated that they increase his risk of stroke and have negatively impacted his work.  He stated that once per month, he experienced a migraine that forced him to stop what he was doing, lie down, and take medication.  He stated that at his VA examination, he reported that migraines would last anywhere between 15 minutes to 4 hours, but that only the 15 minute range was listed in the examination report.  He requested that the VA grant a 30 percent rating effective February 1, 2006.  

A September 2009 treatment report from Dr. M.M. reflects that the Veteran reported experiencing two headaches per month.  It also reflects that S.H. prescribed Fioricet, which the Veteran used infrequently.  

The Veteran underwent a VA examination in May 2011.  The examiner stated that migraines occurred approximately 2-3 times per month and were frontally located and associated with photophobia.  They were not accompanied by nausea or vomiting.  The Veteran reported that he was able to function during the course of the headaches, and that he was fully employed with a sedentary job.  The examiner diagnosed the Veteran with non-prostrating migraine headaches, frequent.  

A June 2011 lay statement from a co-worker (G.P.) reflects that she worked with the Veteran since 2001 and that for the past two and a half years, she has had multiple daily contacts with him.  She stated that as long as she has known him, he has had severe migraine headaches.  She further stated that there are times when he has to stop what he is doing and go to his office.  He had to change meeting times and cancel appointments due to headaches, and occasionally he had to call in sick or work from home as a result of them.  She stated that over the past two and a half years, he has averaged at least one headache per month that was severe enough to affect his work.  

An April 2011 communication from the Veteran's employer reflects that the Veteran complained of a headache in March 2011.  He excused himself from a meeting room for half an hour and then had to be excused from the rest of the day's work.     

The Veteran submitted a July 2011 statement in which he disputed the findings in the May 2011 VA examination report.  He denied reporting that he could function during a headache.  Instead, he stated that he explicitly told the examiner that he had to stop whatever he was doing when he experienced a migraine.  

The Veteran underwent another VA examination in January 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his headaches occurred approximately three times per week, and that they lasted anywhere from 20 minutes to four hours.  He also reported that approximately twice per month, his headaches would incapacitate him for four to eight hours.  Even when headaches are not incapacitating, he reported that he had to sit down or lie down until they pass.  Other symptoms included nausea, sensitivity to light, and changes in vision (including tunnel vision).  The Veteran reported that he did office work and that he had to call out sick at least 3 times in the past 6 months due to headaches.  When he got a migraine at work, he would have to lie down in his office for approximately an hour until medication kicks in.  The headache would not go away completely, but the pain would become less severe.  The examiner stated that the Veteran had some characteristic prostrating attacks of migraine headache pain occurring less than once every two months.  She further stated that the Veteran does not have frequent prostrating and prolonged attacks of migraine headache pain.     

Analysis

The Board notes that the criteria for evaluating migraine headaches hinges on the frequency of "characteristic prostrating attacks."  Here, the Board observes in reference to the rating criteria, that according to Webster's 9th New Collegiate Dictionary 946 (1985), "prostration" is defined as complete physical or mental exhaustion.  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

There is conflicting medical evidence on the issue of whether the headaches are prostrating.  The April 2006 VA examination report reflects that the Veteran did not have any prostrating migraines.  However, another individual who has been treating the Veteran (S.H.) for several years stated in a January 2009 correspondence that the Veteran has suffered from 1-3 migraines per month, and that at least one of the migraines was prostrating in nature.  Likewise, the Veteran stated in his June 2009 substantive appeal, that he has averaged at least one characteristic prostrating attack per month for the past five years.  He also took issue with statements made in the April 2006 VA examination report.  He stated that he reported that migraines would last 15 minutes to 4 hours, but that only the 15 minute range was listed in the examination report.  

The May 2011 VA examination report reflects that migraines occurred approximately 2-3 times per month, and that the Veteran was able to function during the course of the headaches, and that he was fully employed with a sedentary job.  The examiner diagnosed the Veteran with non-prostrating migraine headaches, frequent.  The Veteran disputed these findings as well.  He submitted a July 2011 statement in which he denied saying that he could function during a headache.  Instead, he stated that he explicitly told the examiner that he had to stop whatever he was doing when he experienced a migraine.  He substantiated this contention with lay statements from co-workers.    
    
Finally, the Veteran stated at his January 2013 VA examination that he experienced incapacitating migraines approximately twice per month, and that even the non-incapacitating migraines would require him to lie down in his office for approximately an hour until medication kicks in.  

The Board finds that effective February 1, 2006, a rating of 30 percent, but no higher, is warranted.  The Veteran has consistently stated that he experiences multiple headaches per month, and that he has to stop what he is doing so that he can sit or lie down, thereby making him powerless to do any other activity.  In granting the benefit of the doubt to the Veteran, the Board finds that a 30 percent rating is warranted.        

In order to warrant a rating in excess of 30 percent, the migraines have to be manifested by very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  The Board notes that when the Veteran experiences a migraine, he has to stop working in order to sit or lie down.  Moreover, lay statements have indicated that his headaches have caused him to change meeting times, cancel appointments, and occasionally call in sick or work from home.  Nonetheless, the Veteran has remained fully employed and there is no evidence that his migraine headaches have produced severe economic inadaptability.  Moreover, the criterion for a 50 percent evaluation also contemplates that the headaches be "very frequent."  Here, by the most recent report of symptomatology at the VA examination in January 2013, the headaches occur approximately 3 days out of the week.  Thus, there are a greater number of days where he is symptom free than not.  The Board finds that this factor, in combination with the reports as to severity, lead to the conclusion that the disability picture does not rise to the level for the next-higher 50 percent evaluation.  In any event, in the Veteran's June 2009 substantive appeal, he specifically requested a 30 percent rating.      
   
In the absence of evidence that the headaches are productive of severe economic inadaptability, the preponderance of the evidence weighs against a finding that a rating in excess of 30 percent is warranted.

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of characteristic prostrating attacks of migraine pain.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

The issue of entitlement to service connection for a parathyroid disability has been withdrawn.

Entitlement to a rating of 30 percent, but no higher, for migraines is granted effective February 1, 2006.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


